PER CURIAM.
Jimmy D. Smith appeals the denial of his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). He contends that the probationary 12-month period following his 41-month term of incarceration was not orally pronounced at sentencing. The record clearly refutes Smith’s claim.
He also claims that proper jail time credit was not awarded to him for the time he served in North Carolina. This claim is successive and the trial court’s denial of the previous Florida Rule of Criminal Procedure 3.850 motion was affirmed in Smith v. State, 806 So.2d 602 (Fla. 5th DCA 2002).
AFFIRMED.
HARRIS, PETERSON and PLEUS, JJ., concur.